Appeal from an order of a Special Term, Supreme Court, Albany County. Plaintiff has obtained an order for the examination of defendant to frame a complaint purported to be based on negligence. There is proof that plaintiff was injured on a certain date at a specific place, but no fact whatever showing any connection, direct or indirect, of defendant with the accident is in the record; or to show that it, rather than some other corporation or member of the general public was responsible for plaintiff’s injury. There are implications in the respondent’s brief that additional evidence exists which would show some such connection; but such proof is not in the papers on which the order was based. Something more to sustain the order must be shown than is found in this record. (Stewart v. Socony Vacuum Oil Co., 3 A D 2d 582.) Order reversed, with $10 costs and motion denied, without prejudice.